Citation Nr: 0218673	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  97-30 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for 
hypercholesterolemia.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for status post 
nephrectomy.

5.  Entitlement to service connection for diabetes 
mellitus.

6.  Entitlement to service connection for residuals of a 
left shoulder injury.

7.  Entitlement to service connection for a low back 
condition.

[A later Board decision will address the issue of service 
connection for a heart disorder.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the Army from April 
1959 to March 1961.  He also has had additional service in 
the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 RO decision that denied service 
connection for a heart disorder, hypertension, 
hypercholesterolemia, and a left shoulder disorder.  In 
August 1997, the RO denied service connection for 
hyperlipidemia, diabetes mellitus, status post 
nephrectomy, and a back condition.  In July 1999, the 
Board remanded the case for additional development.  

The present Board decision addresses the issues of service 
connection for hypertension, hypercholesterolemia, 
hyperlipidemia, status post nephrectomy, diabetes 
mellitus, a left shoulder disorder, and a low back 
condition.

A Board is undertaking additional development of the 
evidence, pursuant to 38 C.F.R. § 19.9 (2002), on the 
remaining issue of service connection for a heart disorder 
(including a myocardial infarction which the veteran 
claims occurred during inactive duty training with the 
Army Reserve on January 18, 1990).  When such evidentiary 
development is completed, the Board will issue a separate 
decision on service connection for a heart disorder.


FINDINGS OF FACT

Hypertension, hypercholesterolemia, hyperlipidemia, status 
post nephrectomy, diabetes mellitus, any left shoulder 
condition, and a low back condition all began many years 
after the veteran's active duty and were not caused by any 
incident of service.  These conditions also are not 
related to later periods of active duty for training and 
inactive duty training.


CONCLUSION OF LAW

Hypertension, hypercholesterolemia, hyperlipidemia, status 
post nephrectomy, diabetes mellitus, a left shoulder 
condition, and a low back condition were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from April 
1959 to March 1961.  He also has had additional service in 
the Army Reserve, with periods of active duty for training 
and inactive duty training. 

Service medical records from his period of active duty 
between 1959 and 1961 do not show any pertinent 
complaints, abnormal findings, or diagnosis of any of the 
conditions now being claimed for service connection.  Such 
conditions are first shown many years after service.

An April 1979 electrocardiograph was within normal limits.  
In May 1983, during a period of active duty for training, 
Reserve medical records show a diagnosis of and treatment 
for right ureterolithiasis and a kidney stone.  Blood 
pressure in June 1983 was 130/84.  On kidney ultrasound 
biopsy in July 1985, calcific densities were seen by the 
left kidney, suggestive of a large staghorn calculus of 
the left kidney.  Cholesterol measurement in July 1985 was 
318 (normal range: 150-250), and triglycerides were 1197 
(normal: 44-166).  Blood pressure in July 1985 was 
160/100.  

In September 1986, the veteran was referred for a cardiac 
evaluation because of an abnormal EKG; it was noted that 
he did not have a history of cardiac illness or diabetes 
mellitus or known hypercholesterolemia.  Blood pressure 
was 138/80.  On follow-up, he reported mild substernal 
chest pain.  Cholesterol was 279 (normal was noted as 141-
300), and triglycerides were 522 (normal: 0-210).  The 
assessment was lipemia (Type IV hyperlipidemia); lateral 
wall ischemia was also noted.  However, no coronary artery 
disease was found.  On measurement in October 1986, 
cholesterol was 318, and triglycerides were 1197. 

On examination in October 1986 in connection with 
attendance at training for Reserve duty, it was noted that 
he had had hypertensive vascular disease 2 years earlier 
that was treated by diet.  Gall bladder surgery from 1970 
was also noted.  

On an "Over 40" examination, the veteran's blood pressure 
was 160/90, and he was noted as having mild arterial 
hypertension.  On a subsequent Army Reserve examination 
from March 1988, it was noted that he had high blood 
pressure that was not on treatment, but was asymptomatic; 
he also had kidney stone and a history of renal lithiasis 
that was asymptomatic, and recurrent pains secondary to 
lithiasis.  His gall bladder had also been surgically 
treated.  

The veteran reportedly was on inactive duty training, 
attending school, with the Army Reserve on January 18, 
1990.  A summary from a VA Medical Center, covering 
hospitalization from January 18 to 25, 1990, indicates he 
was admitted due to retrosternal chest pain of ischemic 
characteristic.  His history of high blood pressure, 
hypercholesterolemia, and arteriosclerotic heart disease 
was noted.  Coronary angiography from 1987 as well as a 
graded exercise test had been within normal limits.  On 
examination, all 3 sets of cardiac enzymes were negative.  
Discharge diagnoses were unstable angina, high blood 
pressure, hypercholesterolemia.  The discharge summary 
notes that some additional heart tests were performed 
during the admission, including a thallium GXT test and 
echocardiogram, and the results of such tests were still 
pending at the time of hospital discharge; the veteran was 
to be seen for follow-up as an outpatient in the 
cardiology clinic.

On an Army Reserve examination from November 1992, he 
reported palpitation or pounding heart, high blood 
pressure, gall bladder trouble or gallstones, kidney 
stones or blood in urine.  He denied recurrent back pain 
or joint abnormalities.  A scar on the right shoulder was 
noted.  

He was referred to an Army hospital in October 1993 for 
severe cardiac problems in connection with continued Army 
Reserve duty.  

According to test results from a private hospital from 
January 1996, the veteran's glucose, cholesterol, and 
triglyceride levels were above normal.  He had diagnoses 
of pyelonephrosis, hypertension, diabetes mellitus, and 
increased cholesterol.  

Severe hypertriglycerides were noted in January 1996.  In 
March 1996, he was hospitalized with left pyonephrosis, 
and he underwent a left nephrectomy.  Army Reserve records 
from July 1996 refer to a myocardial infarction in 1988, 
with current assessments of ischemic heart disease, 
arterial hypertension, Type II diabetes mellitus, 
hyperlipidemia, and nephrolithiasis by history.  A private 
cardiologist, Dr. Pedro J. Colon Ortiz, noted in an August 
1996 letter diagnoses of arteriosclerotic heart disease, 
hypertension that was difficult to control, 
hyperlipidemia, and diabetes mellitus.  On examination in 
September 1996 for chest pain, he was found to have a 
dilated left ventricle, but no evidence for reversible 
ischemia.  

A September 1996 medical evaluation concluded that the 
veteran was no longer fit for retention in the Army 
Reserve because of medical problems (diabetes mellitus, 
hyperlipidemia, status post nephrectomy, and hypertensive 
cardiovascular disease).  

On an October-November 1996 statement of medical 
examination and duty status prepared by the Army Reserve, 
it was stated that the veteran had suffered a heart attack 
while receiving training during a period of inactive duty 
training on January 18, 1990, and that he was diagnosed in 
the hospital with unstable angina, hypertension, and 
hypercholesterolemia.  This statement related that the 
event was considered to be a disease and that it had been 
incurred in the line of duty.  

On treatment in October 1996, it was noted that he had 
developed low back pain since the left nephrectomy.  He 
was also being treated for hyperlipidemia, diabetes 
mellitus, and high blood pressure.  

February and March 1997 VA medical records list diagnoses 
of acute exacerbation of chronic low back pain, L5-S1 
discogenic disease, lumbosacral spondylosis, L4-5 bulging 
disc, L4-5 facet joint arthropathy, non-insulin-dependent 
diabetes mellitus, dyslipidemia, and left 
ureterolithiasis.  

The veteran's family doctor, Dr. Domingo Mimoso, wrote in 
April 1997 that he was being treated for arteriosclerotic 
heart disease, hypertensive cardiovascular disease, 
myocardial infarction, angina, left ventricular 
hypertrophy, hypercholesterolemia, and herniated nucleus 
pulposus of L5-S1.  The doctor noted that the veteran had 
been hospitalized for a myocardial infarction while in 
active service in the Army.

On June 1997 treatment for degenerative disc disease of 
the lumbosacral spine with increasing low back pain, it 
was noted that he had had low back pain since 3 years ago 
during military service; the intensity had worsened since 
the left nephrectomy.  

In a July 1997 letter, a VA doctor wrote that he had been 
treating the veteran for low back pain for the past 8 
months.

According to an October 1997 decision by an administrative 
law judge of the Social Security Administration (SSA), the 
veteran was disabled for SSA disability benefits purposes 
as of March 1996 because of a severe cardiovascular 
impairment, and diabetes mellitus with clinical evidence 
of end organ damage and with severe clinical and 
neurological impairments.  The decision cited evidence of 
atrial fibrillation and an electrocardiogram suggestive of 
a high basal myocardial infarction in 1988.

In November 1999, following a request from the RO for 
additional records, the SSA wrote that it could not locate 
the veteran's medical records.  However, the SSA indicated 
that the veteran had been awarded disability benefits 
effective from July 1996 based primarily on ischemic heart 
disease with a secondary diagnosis of disorders of the 
back.  

VA treatment records from 2000 through 2002 show treatment 
for various conditions, including angina, high blood 
pressure, hypertensive cardiovascular disease with 
evidence of kidney damage most likely nephrosclerosis, 
hypercholesterolemia, chronic low back pain, degeneration 
of lumbar or lumbosacral intervertebral space, 
hyperlipidemia, and other conditions.  

Records show emergency room treatment for chest pains, 
such as in August 2000, when he had chest pain of ischemic 
characteristic; however, cardiac enzymes were negative for 
acute ischemic infarct.  A report from this 
hospitalization noted that he gave a history of two prior 
myocardial infarctions, in 1988 and 1990.  He also had 
chest pain in September 2000; notably, an examination 
report from this hospitalization showed a history of a 
clavicle fracture in 1960.  He also has been diagnosed and 
is being treated for numerous other conditions.  

The veteran underwent a VA heart examination in July 2002 
to determine if he suffered an acute myocardial infarction 
or cardiac arrest on January 18, 1990, and to determine if 
he had pre-existing cardiovascular disability when he was 
hospitalized that day.  The examining doctor opined that 
it was not likely that the veteran suffered an acute 
myocardial infarction or cardiac arrest during the January 
1990 hospitalization.  Also, according to the hospital 
discharge summary, he had a history of arterial 
hypertension and hypercholesterolemia which were under 
treatment with favorable response, which indicated that it 
was not likely that he had had a pre-existing disability 
prior to the hospitalization.  

II.  Analysis

As to the issues addressed in the present Board decision, 
the file shows that through discussions in correspondence, 
the rating decisions, the statements of the case, and the 
supplemental statements of the case, the RO has informed 
the veteran of the evidence necessary to substantiate his 
claims.  Identified medical records which are pertinent to 
these issues have been obtained to the extent possible, 
and additional VA examination is not indicated under the 
circumstances.  The notice and duty to assist provisions 
of the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; see Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The term "active service" includes active duty; any period 
of active duty for training during which the individual 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty, or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during 
such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

If a veteran had active service for 90 days or more, 
service connection will be rebuttably presumed for certain 
chronic diseases, such as cardiovascular-renal disease 
including hypertension, as well as arthritis and diabetes 
mellitus, which become manifest to a compensable degree 
within one year after separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

With respect to hypertension, no problems were reported 
during the veteran's active duty from 1959 to 1961.  Later 
medical records first show hypertension beginning in the 
1980s.  Hypercholesterolemia and hyperlipidemia are 
laboratory findings, not disabilities; but even assuming 
that involve disabilities from disease, they are first 
shown in the 1980s.  There is no reference to diabetes, 
kidney disease requiring a nephrectomy, or a low back 
disorder, until the 1990s.  A current left shoulder 
disorder is not shown, but even if it does exist, there is 
no showing of the condition for many years after service.  
None of the medical evidence suggests that these 
conditions are related to disease or injury during active 
duty or active duty for training, or related to injury 
during inactive duty training.

The weight of the competent medical evidence demonstrates 
that hypertension, hypercholesterolemia, hyperlipidemia, 
status post nephrectomy, diabetes mellitus, any left 
shoulder condition, and a low back condition all began 
many years after the veteran's active duty and were not 
caused by any incident of such active service, and that 
these conditions also are unrelated to periods of active 
duty for training and inactive duty training.  It must be 
concluded that these conditions were not incurred in or 
aggravated by service.  As the preponderance of the 
evidence is against these claims for service connection. 
the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, hypercholesterolemia, 
hyperlipidemia, status post nephrectomy, diabetes 
mellitus, a left shoulder condition, and a low back 
condition is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

